Citation Nr: 9932579	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals, shell 
fragment wound, left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to January 
1970.

A May 1997 RO rating decision continued a noncompensable 
rating for the veteran's residuals, shell fragment wound, 
left ankle.  It is noted that the rating decision contained a 
clear and unmistakable error in reference to the service-
connected disability, and that the record has been corrected.  
Residuals of the shell fragment wound to the left ankle were 
properly evaluated at 10 percent disabling under diagnostic 
code 7804, effective from January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from the May 1997 RO rating decision that denied an increase 
in the evaluation for the veteran's residuals, shell fragment 
wound, left ankle.  The veteran submitted a notice of 
disagreement in July 1997.  An August 1997 RO rating decision 
made the record correction, and continued the 10 percent 
rating for residuals of a shell fragment wound to the left 
ankle.  The RO issued a statement of the case in April 1998.  
A hearing scheduled for April 1998 was canceled by the 
veteran.  The veteran submitted a substantive appeal in June 
1998.  A hearing scheduled for October 1998 was canceled by 
the veteran, and was not rescheduled.


FINDING OF FACT

Residuals of the veteran's shell fragment wound, left ankle, 
are manifested primarily by retained foreign bodies in the 
soft tissues, moderate limitation of motion, complaints of 
pain, and a well-healed, non-tender, linear scar, that 
together produce functional impairment which is the 
equivalent of marked limitation of motion.

CONCLUSION OF LAW

A 20 percent rating for the veteran's residuals of a shell 
fragment wound, left ankle, is warranted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.41, 
4.45, 4.56 (effective prior to or as of July 3, 1997), 4.73, 
Diagnostic Codes 5271, 5312 (1999); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1967 to January 
1970.

Service medical records show that the veteran sustained a 
shrapnel wound (mortar) of the left ankle in August 1969, 
which was caused by enemy action.  He was given a limited 
duty profile.  His ankle injury continued to give him 
trouble, and additional medical treatment was provided in 
November 1969.

The veteran underwent a VA examination in March 1970.  X-rays 
taken of the veteran's left ankle revealed an irregular 
metallic foreign body, 8 millimeters in its greatest 
diameter, in the soft tissues anterior to the distal tibia 
just above the ankle joint, with slight soft tissue 
thickening.  Upon examination, there was a longitudinal scar 
about one-inch long, located approximately one inch proximal 
to the ankle joint on the anterior portion of the ankle and 
overlying the anterior tibial tendon.  It was hypertrophied, 
showing keloid formation.  It was soft and supple, and not 
attached to the underlying tissues.  No defect in the 
underlying tissues was felt.  There was no loss of function 
of the foot.  The veteran was diagnosed with residuals of 
shell fragment wound, left ankle region.

An April 1970 RO rating decision granted service connection 
for residuals, shell fragment wound, left ankle, and assigned 
a 10 percent evaluation under diagnostic code 7804 
(superficial scars), effective from January 1970.

VA medical records show that the veteran reported in February 
1975 that the shell fragment wound to the left ankle hurt 
intermittently and that he could not run.

A March 1975 VA progress note reflects a VA physician's 
opinion that the pain in the veteran's left ankle had very 
little to do with the foreign body found in the anterior 
tibial region.  There was no evidence of osteomyelitis.

A March 1975 RO rating decision continued the 10 percent 
rating for the veteran's residuals of a shell fragment wound, 
left ankle.  An August 1975 Board decision denied the 
veteran's claim for an increased evaluation on appeal.

A June 1982 RO rating decision continued the 10 percent 
rating for the veteran's residuals of a shell fragment wound, 
left ankle.

VA medical records show that the veteran received medical 
treatment for residuals of the shell fragment wound in 
February 1986.  At that time the veteran had been using a 
cane.  X-rays showed that the metallic foreign body had not 
changed position, and was located just anterior to the distal 
tibia shaft on the left ankle.  The bones and joints were 
well maintained, and there was no unusual change in the bone 
structures.  Upon examination of the left ankle, there was no 
edema of the lower left leg and ankle.  The calf muscles 
measured symmetrically, and there were no atrophies.  The 
veteran had good range of motion.  There was a fine, linear 
faded white scar about 2 1/2 centimeters in the anterior aspect 
of the distal tibia, with slight thickening of the underlying 
tissue which was slightly tender.  There was no loss of 
function of the ankle and no deformity.  The posterior tibia 
and dorsalis pedis pulses were good. The veteran was treated 
with Motrin.

The veteran underwent a VA examination in March 1986.  He 
reported pain while walking and standing, and that numbness 
occurred while the left ankle was elevated.  The veteran 
reported using a cane for the past 4 or 5 months.  Upon 
examination, the scar was tender; plantar flexion was 30 
degrees; dorsiflexion was zero degrees.

A June 1986 RO rating decision continued the 10 percent 
rating for the veteran's residuals of a shell fragment wound, 
left ankle.

X-rays taken of the left ankle in December 1993 revealed a 5 
by 8-millimeter metallic foreign body imbedded in the soft 
tissues just anterior to the distal tibia.  No adjacent body 
abnormality was noted.

The veteran underwent a VA examination in April 1995.  He 
reported intermittent left ankle pain of approximately 20 
years.  Upon examination, there was a small, barely visible, 
punctate scar on the dorsum of his left ankle; there was no 
keloid formation appearance or herniation; there was neither 
inflammation, nor swelling, nor depression of the scar.  
There were no abnormalities on movement of the ankle joint.  
The veteran was diagnosed with metallic foreign body in the 
soft tissue just anterior to the distal tibia on the left.

A September 1995 RO rating decision denied an increased 
evaluation for the veteran's residuals of a shell fragment 
wound, left ankle.

VA medical records show that the veteran received treatment 
for left ankle and leg pain in August 1996.  The veteran 
reported that his left leg and ankle were causing him a lot 
of pain; that they throb all the time; and that he often got 
shooting pains and numbness.

A September 1996 statement from the veteran's former employer 
noted that the veteran had worked for the company as a truck 
driver and laborer until May 1988.  The statement indicates 
that the veteran appeared to have no physical problems when 
he first began working.  Later, the employer noticed that the 
veteran was limping at the end of each workday.  The veteran 
began taking days off because his ankle was bothering him, 
and the veteran had trouble using the clutch on machinery he 
was operating.  It was for these reasons that the veteran was 
let go by his employer.

A December 1996 statement from Steven Scofield, M.D., 
indicated that, during a hospital stay on an unrelated 
condition, the veteran reported increasing left ankle pain.  
An ankle film was obtained; a 6 by 5-millimeter metallic 
fragment in the anterior soft tissue was noted.  There were 
no bony abnormalities associated, no swelling, and no 
erythema.  There was no evidence of tendinitis.  It was the 
opinion of Dr. Scofield that the veteran's left ankle pain 
was secondary to the presence of the metal fragment in the 
vicinity of the left ankle.

The veteran underwent a VA examination in January 1997.  The 
veteran reported that he sustained a shell fragment wound to 
his left ankle while in Vietnam, and he was hospitalized for 
6 to 7 days; no fracture was detected.  The veteran was then 
transferred to a hospital in Japan where he stayed for about 
45 to 50 days.  The shell fragment was left in place, and the 
veteran returned to active duty.  Since his discharge from 
service, the veteran has been treated for left ankle pain 
with analgesics.  The veteran reported chronic pain when 
walking, standing, or putting any pressure on his left foot, 
and pain all night because he had to lie on his stomach in 
order to sleep.  The veteran also reported that pain 
occasionally shot down his anterior foot.  Upon examination, 
there was a well-healed scar on the dorsum of the left ankle 
between the fibula and the tibia.  There was no particular 
depth to it; there were neither keloid formation, adherence, 
nor herniation.  The scar was non-tender.  There was no 
limitation of function of the underlying skin due to the 
scar.  There were neither swelling nor deformity.  There were 
neither subluxation nor lateral instability, non-union, nor 
loose motion of the joint.  Plantar flexion was slightly 
limited to 35 degrees because of discomfort.  Dorsiflexion 
was mildly limited to 8 degrees because of discomfort. The 
veteran was diagnosed with a very well-healed scar on the 
dorsum of the left ankle, secondary to shrapnel wound, and 
with metallic fragment in the area just above his left ankle 
between the fibula and the tibia.

VA medical records show that the veteran sought treatment for 
residuals of the shell fragment wound to his left ankle in 
February 1997.  It was also noted that the veteran was to 
obtain oxygen equipment due to an unrelated medical 
condition.

X-rays taken of the veteran's left ankle in March 1997 showed 
no traumatic, arthritic, or destructive process.  There was 
no radiographic evidence of osteomyelitis.  A metallic 
shrapnel fragment was noted anterior to the distal tibia.  
The examiner's impression was shrapnel, normal otherwise.

A May 1997 RO rating decision continued a noncompensable 
rating for the veteran's residuals, shell fragment wound, 
left ankle.  As noted above, this rating decision contained a 
clear and unmistakable error in reference to the existing 
rating of the service-connected disability.

An August 1997 RO rating decision corrected the record in 
reference to the service-connected disability, and continued 
the 10 percent rating for the veteran's residuals of a shell 
fragment wound, left ankle.

The veteran reported shrapnel and constant pain in his left 
ankle in October 1997.  X-rays taken of the veteran's left 
ankle revealed shrapnel in the soft tissues anterior to the 
distal tibia.  The shrapnel measured 7 by 5 by 2 in size.  No 
metallic fragments were appreciated within the bone.  The 
ankle joint showed no definite evidence of narrowing or 
spurring.  The examiner's impression was essentially normal 
ankle with shrapnel in the soft tissues anterior to the 
distal tibia.

VA medical records show that the veteran was treated for 
chronic left ankle pain in April 1998, and was taking 
Ibuprofen continuously for ankle pain.

VA medical records show that the veteran reported pain in his 
left ankle in May 1998 and in June 1998, when walking and 
standing.  Upon examination, there were neither warmth nor 
tenderness to light touch.  The veteran was diagnosed with 
retained metallic fragment.

Statements of the veteran in the claims folder are to the 
effect that he has severe problems getting around because of 
the pain and limited motion of his left ankle; that he can no 
longer carry an oxygen tank (which is needed for an unrelated 
medical condition), due to its weight when full and the 
increased pain in his left ankle that restricts his ability 
to walk.  The veteran now uses a handcart system for his 
oxygen tank, which the veteran reports is heavier and more 
difficult for ambulation.




B.  Legal Analysis

The veteran's claim for evaluation of residuals of a shell 
fragment wound, left ankle, is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XII (tibialis anterior and other anterior 
muscles of the leg). 38 C.F.R. § 4.73, Code 5312.  A 10 
percent rating requires moderate injury; a 20 percent 
evaluation is warranted for moderately severe injury, and a 
30 percent evaluation requires severe injury.  Id.  The 
regulatory criteria for the evaluation of muscle injuries 
were amended, effective July 3, 1997.  See 62 Fed. Reg. 
30235-30240 (June 3, 1997).  When regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the changes 
do not significantly affect the veteran's case and 
essentially leave the application of provisions of diagnostic 
code 5312 unchanged.

Limitation of motion of an ankle warrants a 10 percent 
evaluation if moderate, 20 percent if marked.  38 C.F.R. 
§ 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The recent VA examinations show that the veteran's scar is 
well healed and that there are no signs of any muscle, 
tendon, nerve, or vascular damage.  X-rays taken of the area 
where the veteran sustained a shell fragment wound have not 
shown any significant change.  Statements of the veteran are 
to the effect that he has constant pain in his left ankle and 
requires medications. The veteran has stated that he suffers 
severe pain while walking and while standing, and that he 
cannot carry objects with weight bearing on his left ankle.  
Pain may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's statements to the 
effect that he has functional impairment in his left ankle 
from pain that interferes with his ability to walk and to 
stand and to carry weight-bearing objects.  38 C.F.R. 
§§ 4.10, 4.40, 4.41, 4.45, 4.56, 4.59.
 
The evidence of record shows that the veteran sustained a 
shell fragment wound in 1969 that the veteran reports 
involved a prolonged period of hospitalization.  X-rays of 
the wound revealed an irregular metallic foreign body, 8 
millimeters in its greatest diameter, in the soft tissues 
anterior to the distal tibia just above the ankle joint, with 
slight soft tissue thickening. The wound appears to have been 
without indication of any fractures, and without muscle, 
tendon, nerve, or vascular damage.  The evidence of record 
shows a well-healed, non-tender scar.  Because there is no 
evidence of any muscle involvement or damage, the rating 
principles of 38 C.F.R. § 4.56 are not applicable.  After 
consideration of all the evidence, including the veteran's 
statements, the Board notes that residuals of the veteran's 
shell fragment wound, left ankle, are manifested primarily by 
retained foreign bodies in the soft tissues, moderate 
limitation of motion, complaints of pain, and a well-healed, 
non-tender, linear scar.


The Board notes that the veteran also has nonservice-
connected pulmonary complications that may adversely affect 
his ability to walk.  The veteran has stated that he has 
severe pain and that he cannot carry an oxygen tank while 
walking, due to pain in his left ankle.  In DeLuca, 8 Vet. 
App. 202, the Court held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the evidence does show 
some limitation of the range of motion in the left ankle and 
functional loss due to pain, particularly when walking and 
carrying an oxygen tank.  There is no evidence of record that 
attributes any functional impairment due to pain while 
walking to the veteran's nonservice-connected disability.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to considerable pain on motion of a joint more nearly 
approximate the criteria for a 20 percent rating under 
diagnostic code 5271.  That is, the effect of the pain is to 
limit ankle function to a degree equivalent to "marked" 
limitation of motion.  Accordingly, a rating of 20 percent is 
warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no evidence in the record that the veteran's 
service-connected disability presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b)(1).

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.





ORDER

A 20 percent rating is granted for the veteran's residuals of 
a shell fragment wound, left ankle, subject to the 
regulations applicable to the payment of monetary awards.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

